10-1800(L)
     USA v. Juncal
 1                                 UNITED STATES COURT OF APPEALS
 2
 3                                      FOR THE SECOND CIRCUIT
 4
 5                                             March Term, 2012
 6
 7                                          Argued: March 8, 2012
 8
 9                                          Decided: July 23, 2013
10
11                    Docket Nos. 10-1800-cr(L), 10-2047-cr(CON), 10-3314-cr(CON)
12
13    ______________________________________________________________________________
14
15    UNITED STATES OF AMERICA,
16
17                    Appellee,
18
19                           v.
20
21    EMERSON EARL CORSEY,

22                    Defendant,

23    JOHN GILBERT JUNCAL, RODNEY ZECHARIAH SAMPSON, and JAMES ANDERSON

24    CAMPBELL, JR.,

25                    Defendants-Appellants.

26
27
28    Before: KATZMANN and WESLEY, Circuit Judges, and UNDERHILL, District Judge.*
29

30             Appeal from convictions for conspiracy to commit mail and wire fraud and from

31    sentences of twenty years’ imprisonment imposed on each appellant by the District Court for the

32    Eastern District of New York (Feuerstein, J.). The conspiracy, which involved a scheme to

      *
       Stefan R. Underhill, of the United States District Court for the District of Connecticut, sitting
      by designation.
 1   obtain a three billion dollar loan supposedly intended to finance construction of a pipeline across

 2   Siberia, resulted in no actual loss. We affirm the convictions but vacate the sentences for

 3   procedural errors and remand for resentencings.

 4           Affirmed in part and vacated in part and remanded for resentencings.

 5
 6

 7   For Defendant-Appellant Juncal:                     JOHN S. WALLENSTEIN, Law Office of John S.
 8                                                       Wallenstein, Garden City, N.Y.
 9
10   For Defendant-Appellant Sampson:                    JONATHAN I. EDELSTEIN, Edelstein & Grossman,
11                                                       New York, N.Y.
12
13   For Defendant-Appellant Campbell:                   JOHN A. CIRANDO (Bradley E. Keem, Elizabeth
14                                                       deV. Moeller, Vicki Jo Beighley, on the brief), D.J.
15                                                       & J.A. Cirando, Esqs., Syracuse, N.Y.
16
17   For Appellee:                                       CHRISTOPHER C. CAFFARONE (Amy Busa, on the
18                                                       brief), Assistant United States Attorneys, for Loretta
19                                                       E. Lynch, United States Attorney for the Eastern
20                                                       District of New York.
21
22           ___________________________________________________________________
23

24

25   Per Curiam:

26           This appeal principally raises two issues: (1) whether the misrepresentations underlying

27   these convictions were not material because no reasonable financial professional would have

28   believed them, and (2) whether the sentences imposed on appellants are procedurally

29   unreasonable. We affirm the District Court’s denial of appellants’ motions for acquittal, but

30   vacate appellants’ sentences and remand for resentencings.1



     1
       The appeal filed by co-defendant Emerson Corsey was severed from these consolidated appeals and heard by a
     different panel. Corsey’s conviction was affirmed by summary order, but his sentence was vacated for procedural


                                                             2
 1

 2           I. BACKGROUND


 3           This appeal arises out of a conspiracy to defraud a non-existent investor of three billion

 4   dollars. In the spring of 2006, defendants John Juncal, James Campbell, Rodney Sampson, and

 5   Emerson Corsey were arrested and charged with one count of conspiracy to commit mail fraud

 6   and wire fraud in violation of 18 U.S.C. §§ 1341, 1343, and 1349. Over the preceding four

 7   months, the defendants had attempted to lure a broker, Thomas Re, into procuring financing for

 8   an imaginary Siberian oil pipeline. The two sides exchanged information about possible

 9   partners, and the best structure for a loan. But in reality each side duped the other – Juncal and

10   his colleagues had no plans to build a pipeline across the Russian tundra, and Re never

11   represented a hedge fund interested in lending billions to the defendants to do so.


12           A. The Scheme


13           Re was the CEO of Universal Lending Group (“ULG”), a small brokerage firm based in

14   Garden City, New York. Re acted as a “salesperson and networker” for the company; he

15   solicited companies looking for financing and his associate, Joseph Bianco, then matched

16   projects with a hedge fund or bank to act as lender. Re was also an informant for the FBI:

17   Before he worked at ULG, Re sold vending machine routes to snack-food companies. On

18   occasion, Re sold distributors a fake route—the distributors would arrive at a location and find

19   no machine—and the FBI eventually caught up with him. In the hopes of receiving a lighter

20   sentence, Re agreed to turn over information to the FBI about others participating in the vending

21   machine scam.


     error and remanded for resentencing. United States v. Corsey, No. 10-3333-cr., 2013 WL 599536 (2d Cir. Feb. 19,
     2013).


                                                            3
 1          Re encountered the defendants seven months after he began working with the FBI. Re

 2   received a call from an acquaintance, Charles Frazier, who told him to look out for a financier

 3   named Emerson Corsey—Juncal, Campbell, and Sampson’s co-defendant. Corsey called a few

 4   days later and explained that he was the Chief Operating Officer of Magnolia International Bank

 5   and Trust (“MIBT”), a bank that Corsey described as holding assets of sovereign wealth funds.

 6   Corsey said that MIBT wanted to borrow three billion dollars to build a pipeline in Siberia and

 7   could offer five billion dollars in U.S. Treasury notes (“T-notes”) as collateral for the loan. Re

 8   said he would think about it.

 9          Re told his associates about the proposal and, after a brief Google search, they told him

10   the deal “smelled.” J. App’x at 516. Re then reported the potential fraud to his FBI handler, who

11   instructed Re to record his conversations with Corsey.

12          Over the next few months, Re recorded the defendants as they baited him with an

13   escalating series of lies: Corsey explained that MIBT was the central bank for scores of Native

14   American governments, including the Yamasee Indian tribe, a nation with trillions of dollars in

15   assets. Corsey then said that the bank currently represented John Juncal, a “counsel

16   extraordinaire” for the Republic of Buryatia who had been appointed “Vice Premier of Record

17   under the Edict of the Ukase” by the Buryatian government, and the official charged with finding

18   backers for the pipeline. When Re expressed skepticism, Corsey sent him an email with copies

19   of “bond indentures.” J. App’x at 1021-22. The indentures bore the seal of the Vice-President of

20   Buryatia, and stated that they were valued at five billion U.S. dollars and secured by T-Notes.

21   The certificates were assigned to “the Great Siberian Pipeline Corporation,” which was “a

22   Republic of Wyoming Corporation.” Id. The email also contained proof that Juncal controlled

23   the T-notes: Corsey included another certificate signed by Juncal that listed CUSIP numbers for




                                                      4
 1   the T-notes (as an expert would later testify, CUSIP numbers are alphanumeric code created by

 2   the U.S. Treasury to identify individual bonds).

 3          Prompted by his handler to record statements by more of the defendants, Re asked to

 4   speak with Sampson, the purported Chief Financial Officer of MIBT. Sampson laid out the math

 5   behind the deal: MIBT’s client, John Juncal, would assign the T-notes to Re’s client. The T-

 6   notes would yield a minimum of 3.9% interest per year and generate over fourteen billion dollars

 7   in profit over the course of five years. When Re asked for additional evidence of the T-notes’

 8   authenticity, Sampson sent Re an email from an AOL account for MIBT, rather than from

 9   MIBT’s own domain name. Attached to the email were unformatted files containing copies of

10   the T-notes; Re had to use Word Pad to open those files. Sampson then e-mailed Re a “Letter of

11   Acceptance” that re-explained the financing. The letter stated that, in exchange for a loan of

12   three billion dollars, Re’s client would receive T-notes that would yield a 171% return on

13   investment.

14          Re next pressed Corsey and Sampson to show him physical evidence of the T-notes’

15   existence. And at that point, Corsey put Re in touch with James Campbell, an associate of

16   Juncal’s. Campbell explained that Juncal had hidden the bonds in Austria in order to prevent

17   enemies from “basically steal[ing] these from him and bump[ing] him out of the corporation.” J.

18   App’x at 1109. Re pretended to buy the excuse, but later asked if he could speak with Juncal

19   directly. Juncal agreed, and sought to assuage Re’s fears by comparing his role to the historic

20   secret mission of Christopher Columbus.

21          During his testimony at trial, Re admitted that much of the talk struck him as ridiculous,

22   and that at some point he stopped believing the deal was real. But because of his relationship

23   with the FBI, he continued working with the quartet of pipeline pipe-dreamers. In March, it




                                                        5
 1   came time for the deal to close, and Re arranged to meet Campbell and Sampson in New York to

 2   sign documents memorializing their agreement. On the day of the closing, the FBI arrested all

 3   four defendants; Campbell and Sampson were arrested in New York, Corsey was arrested in

 4   Atlanta, and Juncal was arrested at his home, a motel in Whitefish, Montana.

 5          At trial, the government relied almost exclusively on Re’s testimony. No defendant took

 6   the stand, and the defense attorneys focused their defense on attacking Re’s testimony. After a

 7   short deliberation, the jury returned a verdict of guilty for all four defendants. The appellants’

 8   motions for judgment of acquittal were denied and the cases proceeded to sentencing.


 9          B. The Sentences


10          In each case, but for the statutory maximum term of imprisonment, the appellants’

11   Sentencing Guidelines recommended range would have been a life sentence, because the offense

12   level was driven off the Guidelines’ Sentencing Table by an intended loss amount of three billion

13   dollars. Though each appellant argued that the intended loss grossly overestimated the

14   seriousness of the offense, the District Court disagreed. In March of 2010, the District Court

15   sentenced all four defendants to twenty years’ incarceration, the statutory maximum and the

16   Guidelines recommended sentence.


17                  1. Campbell’s Sentencing


18          The District Court gave a very brief explanation of the reasons for Campbell’s sentence,

19   and largely adopted the logic and recommendations in his Pre-Sentence Investigation Report

20   (“PSR”). Under the Guidelines applicable in 2010, the PSR calculated Campbell’s total offense

21   level to be 47. Under U.S.S.G. § 2B1.1, his base offense level was 7. Thirty points were added

22   because Campbell had intended to defraud an investor of over $ 400 million. The PSR then



                                                       6
 1   added points for four additional enhancements: Campbell received four points because he

 2   oversaw five or more co-conspirators, U.S.S.G. § 3B1.1; two levels because he offered fake

 3   CUSIPs as an “authentication feature,” U.S.S.G. § 2B1.1(b)(10)(A)(ii); two levels because

 4   Campbell misrepresented himself as a representative of a government or agency, U.S.S.G. §

 5   2B1.1(b)(8)(A); and two levels because the scheme involved sophisticated means, U.S.S.G. §

 6   2B1.1(b)(9)(C).

 7            At the sentencing hearing, the government withdrew its request for a role enhancement

 8   pursuant to U.S.S.G. § 3B1.1. The District Court asked if that change affected the guideline

 9   range:

10            COURT: And where does it put the guidelines recommendation?
11
12            MR. MISKIEWICZ: We’re not privy to the probation officer’s recommendations
13            to the Court. I believe that that is still, at least sent to your Honor. We’re never
14            given a copy.
15
16            COURT: Well, my question really is: the original guidelines calculation put it in
17            the 240 month range. Correct?
18
19            THE PROBATION OFFICER: That would be the maximum, the statutory
20            maxim.
21
22   J. App’x at 1373-74. The District Court then inquired why the Guidelines calculation was so far

23   above the statutory maximum. The prosecutor answered:

24            MR. MISKIEWICZ: Our position, your Honor, and I think counsel has agreed
25            with this; is a level 43, that is 47 minus 4, it is still life. If he were one point below
26            that he would still be at a 360 to life sentence. So he is in many ways well over
27            the statutory maximum. And we, the government, has in our letter asked for the
28            20 years statutory maximum here.
29
30            THE COURT: And that is what I am inclined to give him.
31




                                                          7
 1   J. App’x at 1375. The defense then presented its case against enhancements and for downward

 2   departures. The District Court rejected each one, explaining its general approach by referencing

 3   other recent financial fraud cases:

 4          I don’t know how you can say in this economic age, considering all of the people
 5          who have been scammed and defrauded—people of, one would say superior
 6          knowledge in finances—I don’t know how we can say that hypothetically had
 7          Thomas [Re] not existed and not been available, and not been the contact, this
 8          scheme would not have been uncovered.
 9
10   J. App’x at 1388-89. The District Court then explained the reason for imposing a 20-year

11   sentence:

12          [T]he Probation Department’s extensive report of your client’s history, and the
13          factors in 3553, and the fact that to date he still shows really no remorse for this
14          crime—still blaming others, and depicting himself as a messenger—I believe this
15          sentence will send a message of deterrence to the defendant, as well as to others.
16
17   J. App’x at 1393.
18                  2. Sampson’s Sentencing
19          Sampson’s PSR contained an identical offense level score. His attorney objected to all

20   five enhancements, but the District Court only accepted Sampson’s arguments on the role

21   enhancement (the government again withdrew its request for the enhancement). As with

22   Campbell, the Court also dismissed the need to recalculate the Guidelines range, explaining that

23   “the maximum is 20 years so it really has no effect.”

24          Sampson was then asked if he wished to make a statement. Sampson said yes, and

25   launched into an impassioned account of the trials of the Yamasee tribe. He stated that the tribe

26   had waged a centuries-long battle against Western encroachment, only signing a treaty with

27   Georgia in 2003. He referred to the people of Buryatia as a “sovereign aboriginal indigenous

28   nation.” He then explained the motive of the fraud scheme as “doing something to help the




                                                     8
 1   people of Buryatia and the people of the Yamasee nation in order to help as far as education,

 2   health, welfare, et cetera, to do for ourselves.”

 3           The District Court then sentenced Sampson. Unlike Campbell, Sampson had no prior

 4   convictions, but he had been charged with two additional counts of fraud perpetrated while out

 5   on bail— he attempted to secure $100 million for a fake oil field, and actually secured $35,000

 6   from another investor through a “lifecycle fraud.” But the Court did not mention these

 7   distinctions, nor any other details of Sampson’s case. Instead, the Court made one curt reference

 8   to deterrence:

 9
10           COURT: Anything else you wish to say? These are items counsel can raise on
11           appeal.
12
13           MS. GAFFEY: Yes.
14
15           COURT: That being said, Mr. Sampson, I am going to sentence you at this time to
16           240 months in prison, three years supervised release with the following special
17           conditions. . . . I believe this sentence, which is the maximum permissible under
18           the law, will establish both respect for the law and deterrence to you and perhaps
19           hopefully to others for efforts to engage in fraud.
20
21   J. App’x at 1412-13.
22
23                    3. Juncal’s Sentencing
24
25           The District Court again adopted the PSR’s calculations, including the role enhancement,

26   despite the fact that the government was no longer seeking it. The District Court also found that

27   Juncal had a criminal history category of II. Juncal’s only prior convictions were imposed over

28   fifteen years before he tried to sell Re on the Siberian Pipeline, and thus were not countable.2

29   See U.S.S.G. § 4A1.2e. In his interview with probation, however, Juncal indicated that he had


     2
      Indeed, Juncal’s most recent brush with the law was in 1997, a case that the government declined to prosecute after
     Juncal was found incompetent to stand trial.


                                                              9
 1   dreamed of building the Siberian pipeline project since the days of “Reagan.” The District Court

 2   credited this statement, and found that he had commenced planning the Siberian fraud scheme

 3   decades before he was caught, and determined his prior convictions were countable. The District

 4   Court then calculated the Guidelines in a cursory way:

 5            COURT: Well, I believe probation is right. They feel that your objections were
 6            not substantiated, and that the present guidelines range stands.
 7
 8            MR. WALLENSTEIN: I take it then, that the court has found that the guideline
 9            range noted by probation in the original presentence report is the guideline range
10            that the court finds.
11
12            COURT: It is.
13
14   J. App’x at 1433.

15            Juncal chose to speak on his own behalf. He explained that he suffered from a crippling

16   bone marrow disease, and he only had a few years to live. “[T]here is no consequence to

17   whether I die in jail or die outside,” he lamented. J. App’x at 1438. He then went on to cite his

18   extensive diplomatic service, most of it invented. As with his co-defendants, the District Court

19   imposed the statutory maximum sentence:

20            COURT: As recommended by the probation department, 20 years of custody, plus
21            three years of supervised release.
22
23   J. App’x at 1444. The Court made no mention of its consideration of any of the factors set forth
24
25   in 18 U.S.C. § 3553(a) other than the Sentencing Guidelines and the need for deterrence.
26
27      II.      DISCUSSION
28            Appellants challenge both their convictions and the sentences imposed as a result of those

29   convictions.


30


31


                                                      10
 1           A. Appellants’ Motions for Acquittal: Material Misrepresentations
 2           We first turn to appellants’ contention that there was insufficient evidence for a

 3   reasonable jury to conclude that any misrepresentations they made were material. A defendant

 4   challenging the sufficiency of the evidence bears a “heavy burden.” United States v. Gaskin, 364

 5   F.3d 438, 459 (2d Cir. 2004). We review the evidence “in the light most favorable to the

 6   government, crediting every inference that could have been drawn in the government’s favor.”

 7   United States v. Chavez, 549 F.3d 119, 124 (2d Cir. 2008). A conviction must be affirmed if

 8   “any rational trier of fact could have found the essential elements of the crime beyond a

 9   reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in the original).

10           Fraud requires more than deceit. A person can dissemble about many things, but a lie can

11   support a fraud conviction only if it is material, that is, if it would affect a reasonable person’s

12   evaluation of a proposal. “In general, a false statement is material if it has a natural tendency to

13   influence, or is capable of influencing, the decision of the decisionmaking body to which it was

14   addressed.” Neder v. United States, 527 U.S. 1, 16 (1999) (internal quotation marks and brackets

15   omitted). The appellants argue that this test requires a jury to conduct a subjective inquiry.

16   According to the appellants, Neder requires a jury to assess whether a person with characteristics

17   similar to the targeted victim would have been convinced by the defendants’ false statement.

18   And in this case, appellants posit, no reasonable investment professional would have bought the

19   conspirators’ absurd story; any broker would have laughed in disbelief the moment he opened an

20   email from a wealthy bank sent from an AOL email address, found doctored copies of T-notes,

21   and learned that a long-disbanded Native American tribe owned them.3 Thus, the argument


     3
       Defendants also suggest that every bank has a duty to engage in due diligence, so that no bank could ever be
     induced to loan money without first checking out a potential client. In this case, any bank that researched the
     appellants’ backgrounds would have backed out of a deal. Appellants, however, do not point to any decision that
     conditions a finding of fraud on some affirmative step that a victim might take. The question is not whether victims
     might smell a rotten deal before they hand over money. See United States v. Gotti, 459 F.3d 296, 331 (2d Cir. 2006)


                                                              11
 1   goes, because no potential victim of this particular fraud would have ever fallen for it, the

 2   appellants’ lies were not “capable of influencing the decision of [any] decisionmaking body.”

 3            We have not directly addressed whether Neder requires something more than an objective

 4   assessment of whether a defendant’s lies were believable. In a related context, we have held that

 5   a defendant is liable for an objectively absurd lie if a subjectively foolish victim believes it.

 6   Otherwise “the legality of a defendant’s conduct would depend on his fortuitous choice of a

 7   gullible victim.” United States v. Thomas, 377 F.3d 232, 243 (2d Cir. 2004) (citations omitted).

 8   Appellants aim to flip this rule so that a defendant is not liable for an objectively absurd lie if a

 9   subjectively sophisticated victim would never believe it. But no court has ever extended “the

10   gullible victim” doctrine in this way, and we need not reach the question whether we should.

11            Taking the facts in the light most favorable to the government, we conclude that a

12   reasonable jury could find that appellants’ misrepresentations were material, regardless of

13   whether Re, or others like him, should have heeded them or not. Appellants engaged in an

14   illegal conspiracy to defraud potential investors the moment that Corsey offered Re billions of

15   dollars in fake T-notes as collateral for a large loan. Re testified that he was convinced enough

16   by Corsey’s statements to vet the deal with his colleagues. Corsey’s misrepresentation, then,

17   actually influenced Re to investigate the proposal. And Re testified that his colleagues quickly

18   performed Google searches to see if Re should explore the deal. Everything that followed that

19   conversation and that initial internet search — the analogy to Christopher Columbus, the

20   promised 171% rate of return, the crudely doctored certificates of authenticity — made Corsey’s

21   lie on behalf of the conspirators seem ridiculous in retrospect. But the initial misrepresentation



     (“[I]n wire fraud cases, it is the scheme itself, rather than its success, that is the required element for conviction.”).
     Instead, a misrepresentation is material if it is capable of influencing the decisionmaker, no matter what the victim
     decides to do.


                                                                 12
 1   remains material; a reasonable jury could find that a promise of five billion dollars in collateral

 2   could persuade Re, his colleagues, and reasonable lenders to make a three-billion-dollar loan.4


 3            B. Sentencing: Review for Reasonableness


 4            We review a district court’s sentence for “reasonableness, which is ‘akin to review for

 5   abuse of discretion, under which we consider whether the sentencing judge exceeded the bounds

 6   of allowable discretion, committed an error of law in the course of exercising discretion, or made

 7   a clearly erroneous finding of fact.’” United States v. Leslie, 658 F.3d 140, 142 (2d Cir. 2011)

 8   (per curiam) (quoting United States v. Williams, 475 F.3d 468, 474 (2d Cir. 2007)). This broad

 9   discretion is due to district courts because they are a better positioned institutionally to determine

10   the appropriate sentence in a particular case. United States v. Fernandez, 443 F.3d 19, 27 (2d

11   Cir. 2006).

12            We begin our analysis with a review of the sentences’ procedural reasonableness. A

13   district court will normally “begin all sentencing proceedings by correctly calculating the

14   applicable Guidelines range,” Gall v. United States, 552 U.S. 38, 49 (2007), and will then

15   consider the factors listed in 18 U.S.C. § 3553(a) before imposing a final sentence. United States

16   v. Preacely, 628 F.3d 72, 79 (2d Cir. 2010). A judge need not utter “robotic incantations”

17   repeating each factor that motivates a sentence. United States v. Crosby, 397 F.3d 103, 113-14

18   (2d Cir. 2005) (abrogated on other grounds). Nonetheless, the judge must explain enough about

19   the sentence for a reviewing court both to understand it and to assure itself that the judge

20   considered the principles enunciated in federal statutes and the Guidelines. Rita v. United States,

21   551 U.S. 338, 357 (2007). Here, appellants offer two critiques of the way the District Court
     4
      In fact, appellants completed the crime of conspiracy the minute they agreed among themselves to offer five billion
     dollars in collateral for a loan and took a step in furtherance of that plan using the mail or wires. In other words,
     even if they never actually influenced anyone they could still have been found guilty of the crime of conspiracy to
     commit mail or wire fraud.


                                                              13
 1   imposed their sentences. First, they argue that the District Court either miscalculated the

 2   Guidelines range or failed to calculate the range entirely. Second, defendants claim that the

 3   District Court did not appropriately weigh the factors enunciated in 18 U.S.C. § 3553(a).

 4          The District Court technically may have cut a corner when it glossed over the calculation

 5   of appellants’ precise adjusted offense level, but that shortcut had no effect on appellants’

 6   ultimate Guidelines range. In each case, the amount of intended loss catapulted appellants’

 7   offense levels to 37, a number yielding a suggested period of incarceration above the statutory

 8   maximum of 20 years. Once the offense level crossed that threshold, any additional

 9   enhancement would have had at most an academic impact on the Guidelines range; the

10   recommended term of incarceration would have always reverted back to twenty years. U.S.S.G.

11   § 5G1.1(a) (“[w]here the statutorily authorized maximum sentence is less than the minimum of

12   the applicable guideline range, the statutorily authorized maximum sentence shall be the

13   guideline sentence.”). Rather than resolve technical arguments about each enhancement, the

14   District Court chose a more pragmatic approach — it calculated the Guidelines in sufficient

15   detail to know that the resulting sentencing range would inevitably equal 20 years regardless

16   whether certain additional enhancements applied.

17          The District Court was free to prioritize efficiency over an exercise in futility. In Rita v.

18   United States, the Supreme Court instructed district courts to begin each sentencing evaluation

19   with a proper calculation of the Guidelines range. 551 U.S. at 351. We have interpreted that

20   command to hold that a district court “commits procedural error where it fails to calculate the

21   Guidelines range.” United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008). Even in cases

22   where courts depart or impose a non-Guidelines sentence, the Guidelines range sets an important

23   benchmark against which to measure an appropriate sentence. For this reason, we have vacated




                                                      14
 1   sentences where a district court skipped a step in the Guidelines calculation because it had

 2   already decided to impose a non-Guidelines sentence. See United States v. Oliveras, 359 F.

 3   App’x 257, 259 (2d Cir. 2010) (vacating sentence where district court never addressed career

 4   offender enhancement because it intended to reduce criminal history score that overstated

 5   severity of defendants’ prior convictions). But we have never held that a court commits

 6   procedural error where it bypasses a minefield of tricky determinations and still arrives at the

 7   correct Guidelines recommended sentencing range. To do so would be the equivalent of docking

 8   a test grade even though a student found a quicker route to the right answer. Cf. Cruz v. Miller,

 9   255 F.3d 77, 86 (2d Cir. 2001) (“[W]e are determining the reasonableness of the state courts’

10   ‘decision’ . . . not grading their papers.”). Here, the District Court fulfilled its duty to calculate

11   the Sentencing Guidelines sufficiently fully to determine the correct recommended period of

12   incarceration, 20 years, and its particular method of arriving at that determination under the

13   circumstances of these sentencings did not constitute reversible error. 5

14           But the District Court still had an obligation to weigh the factors listed in section 3553(a),

15   and we are not certain that occurred. See Fernandez, 443 F.3d at 28 (declining to hold within-

16   Guidelines sentence presumptively reasonable). Here, appellants’ maximum sentences had an

17   air of inevitability. Because appellants’ Guidelines ranges prior to application of the section

18   5G1.1 limit soared past the statutory maximum, the District Court seemed to assume that

19   imposing a statutory maximum sentence reflected a per se reasonable sentence. At Campbell’s

20   hearing, the District Court chastened the defense attorney by noting that “even without [an]

21   enhancement there would still be a maximum of a life sentence. Correct?” J. App’x at 1373.

22   After a confusing colloquy with the probation officer and the prosecutor, the Court then correctly


     5
      In other words, any misstep in calculating the Guidelines range was at most harmless error. See United States v.
     Jass, 569 F.3d 47, 68-69 (2d Cir. 2009).


                                                             15
 1   noted that as a technical matter the Guidelines range would revert back to the statutory

 2   maximum. That unavailable life sentence, however, hung in the air and framed the Court’s

 3   perfunctory analysis of the section 3553(a) factors. A similar dynamic occurred during Sampson

 4   and Juncal’s sentencing hearings. See Sampson Hearing (noting that enhancement “really has no

 5   effect” because court was forced to ratchet Guidelines range down to a twenty-year sentence);

 6   Juncal Hearing (skipping independent Guidelines analysis and imposing statutory maximum).

 7   The record, then, is muddied by the District Court’s elision of two questions—how to understand

 8   the reversions of the Guidelines range to the statutory maximum of 240 months, and whether a

 9   statutory maximum sentence was sufficient but not greater than necessary to serve the purposes

10   of sentencing enunciated in section 3553(a).

11          If in fact the District Court treated 240 months as the only reasonable sentence (because

12   the statutory maximum prohibited imposition of a true Guidelines sentence closer to life), then it

13   committed procedural error. Even when section 5G1.1(a) ratchets down a range, the lower

14   Guidelines range is still the recommendation, and should be treated as a starting point in a deeper

15   analysis, not a revision that obviates the need to consider further what sentence to impose. See

16   Cavera, 550 F.3d at 189-90 (stating that our review for procedural reasonableness “requires that

17   we be confident that the sentence resulted from the district court’s considered judgment as to

18   what was necessary to address the various, often conflicting, purposes of sentencing”). If,

19   however, the District Court understood the effect of section 5G1.1(a), and still chose to impose

20   the maximum sentence after considering the commands of section 3553(a), then the sentence

21   may have been procedurally sound. But the record here is ambiguous, and we have often

22   vacated and remanded sentences where a “the judge’s sentencing remarks create ambiguity as to

23   whether the judge correctly understood an available option.” United States v. Thorpe, 191 F.3d




                                                     16
 1   339, 342 (2d Cir. 1999) (citations omitted); see also United States v. Jones, 531 F.3d 163, 181

 2   (2d Cir. 2008) (vacating sentence where “district court’s explanation for its decision to impose a

 3   Guidelines sentence is ambiguous as to its understanding of an area of law”); United States v.

 4   Toohey, 448 F.3d 542, 545 (2d Cir. 2006) (counseling that remand is appropriate where record

 5   reflects “misunderstanding by a district court as to the statutory requirements and the sentencing

 6   range . . . or misperception about their relevance”). In a case clouded by the possibility of error,

 7   we feel it appropriate to give the District Court an opportunity to clarify its thinking.

 8          Remand is also appropriate for two additional reasons. First, the sentencing court gave

 9   only a passing mention to any of the section 3553(a) factors. In each case, the District Court

10   justified a maximum sentence by relying almost exclusively on one word — “deterrence.”

11   Certainly, a judge need not chronicle the deliberative journey taken to arrive at a sentence, but

12   she must still create enough of a record so that an appellate court can “be confident that the

13   sentence resulted from the district court’s considered judgment as to what was necessary to

14   address the various, often conflicting, purposes of sentencing.” Cavera, 550 F.3d 189-90. In

15   other words, just as we do not insist upon “robotic incantations,” we require more than a few

16   magic words.

17          This is especially true in light of the appellants’ arguments for lighter sentences.

18   “[W]here the appellant or prosecutor presents nonfrivolous reasons for imposing a different

19   sentence . . . the judge will normally go further and explain why he has rejected those

20   arguments.” Rita, 551 U.S. at 357 (2007). Here, appellants’ lawyers highlighted significant

21   issues with the intended loss calculation both in their briefs and at sentencing. Given the low

22   risk that any actual loss would result — what hedge fund would fall prey to a purported coalition

23   of Buryatian nationals and Yamasee tribesmen using AOL email accounts to offer five billion




                                                       17
 1   dollars in collateral for a loan to build a pipeline across Siberia? — counsel argued that a 30-

 2   point mega-enhancement vastly overstated both the seriousness of the offense, and the danger of

 3   appellants to their community. The Guidelines acknowledge that potentiality; application note

 4   19(C) to U.S.S.G. § 2B1.1 indicates that a downward departure may be warranted where the

 5   offense level resulting from a loss calculation overstates the seriousness of an offense. But the

 6   sentencing court never resolved appellants’ significant arguments. At Sampson’s hearing the

 7   District Court did draw a comparison between other financial crimes and this case, but it never

 8   resolved the question raised by the appellants – whether treating intended loss like actual loss

 9   under all the circumstances of this case leads to a sentence consistent with the dictates of section

10   3553(a).

11          In addition, the District Court appears to have assumed that it could incorporate by

12   reference comments made during one appellant’s sentencing hearing when conducting another.

13   When Sampson’s attorney attempted to argue that the loss was overstated, the District Court

14   referenced a rejoinder made at Campbell’s hearing. Even in multi-defendant cases, the court

15   must sentence each defendant separately. Though it should of course avoid disparities among

16   defendants of equal culpability, the court must come to an independent determination of the

17   appropriate punishment for each defendant, and must create a record of that individualized

18   determination. See 18 U.S.C. § 3553(c) (obligating sentencing court to state reasons for imposing

19   a punishment in open court). That did not occur here, and we counsel the District Court to make

20   individualized records on remand.

21          For these reasons, the appellants’ sentences were procedurally unsound and appellants are

22   entitled to resentencing. Although we find procedural error, we decline appellants’ request to

23   consider whether their sentences were substantively unreasonable.




                                                      18
1      II.     CONCLUSION


2      We affirm the appellants’ convictions, but vacate their sentences and remand for

3   resentencings consistent with this decision.


4




                                                   19
 1      UNDERHILL, District Judge, concurring:


 2          Although I agree that appellants’ sentences should be vacated and remanded for

 3   procedural error, the real problem is that those sentences are shockingly high. For that reason, I

 4   would reach the question of substantive reasonableness and would reverse on the merits.

 5          In my view, the loss guideline is fundamentally flawed, and those flaws are magnified

 6   where, as here, the entire loss amount consists of intended loss. Even if it were perfect, the loss

 7   guideline would prove valueless in this case, because the conduct underlying these convictions is

 8   more farcical than dangerous. If substantive review of sentences actually exists other than in

 9   theory, it must be undertaken at least occasionally. This would have been an appropriate case in

10   which to do so, because it raises so starkly the problems with the loss guideline. Until this Court

11   weighs in on the merits of the loss guideline, sentences in high-loss cases will remain wildly

12   divergent as some district judges apply the loss guideline unquestioningly while others

13   essentially ignore it. The widespread perception that the loss guideline is broken leaves district

14   judges without meaningful guidance in high-loss cases; that void can only be filled through the

15   common law, which requires that we reach the substantive reasonableness of these sentences.

16          Ordinarily, we review a sentence to determine whether there was a procedural error in a

17   district court’s sentencing before we consider “the substantive reasonableness of the sentence

18   imposed under an abuse-of-discretion standard, taking into account the totality of the

19   circumstances.” United States v. Rigas, 583 F.3d 108, 121 (2d Cir. 2009) (internal quotation

20   marks omitted). That approach is wholly appropriate in the vast majority of sentencing appeals.

21   Nothing, however, “prevents us from reaching both the procedural and substantive

22   reasonableness of the sentence in the course of an appeal where we find both types of error.”

23   United States v. Dorvee, 616 F.3d 174, 182 (2d Cir. 2010) (citations omitted). Indeed,
 1   addressing both procedural and substantive reasonableness in the same appeal can serve the

 2   interest of judicial economy. Id. It is also the only means of addressing systemic problems with

 3   the Sentencing Guidelines. In short, “because procedural error and substantive error are

 4   permeable concepts . . . postponing the consideration of substantive reasonableness [can be] a

 5   mistake and a missed opportunity.” United States v. Stewart, 597 F.3d 514, 515 (2d Cir. 2010)

 6   (Jacobs, C.J., concurring) (denying rehearing in banc).


 7          Substantive review of sentences provides “a backstop for those few cases that, [even if]

 8   procedurally correct, would nonetheless damage the administration of justice because the

 9   sentence imposed was shockingly high, shockingly low, or otherwise unsupportable as a matter

10   of law.” Rigas, 583 F.3d at 123 (citation and footnote omitted). Not surprisingly, we have only

11   rarely held that a sentence is substantively unreasonable. E.g., Dorvee, 616 F.3d at 181, 184

12   (vacating “a within-Guidelines sentence”; “the amount by which a sentence deviates from the

13   applicable Guidelines range is not the measure of how ‘reasonable’ a sentence is.

14   Reasonableness is determined instead by the district court’s individualized application of the

15   statutory sentencing factors” (citing Gall v. United States, 552 U.S. 38, 46-47 (2007))). In sum,

16   we will set aside a district court’s substantive determination of the appropriate sentence only “in

17   exceptional cases where the trial court’s decision cannot be located within the range of

18   permissible decisions.” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (citation and

19   internal quotation marks omitted). This is such a case.


20          The twenty-year sentences imposed on appellants are not merely harsh, they are

21   dramatically more severe than can be justified by the crime the appellants committed. This was

22   a clumsy, almost comical, conspiracy to defraud a non-existent investor of three billion dollars.

23   That scheme never came close to fruition. During his first meeting with Thomas Re, Emerson


                                                      2
 1   Corsey described Magnolia International Bank and Trust as the central bank for scores of Native

 2   American governments, including the Yamasee Indian tribe, which a Wikipedia search would

 3   have revealed as a tribal confederation that was broken up and defeated early in the 18th century.

 4   See http://en.wikipedia.org/wiki/Yamasee. It took only a brief Google search for Re and his

 5   associates to understand that the proposal “smelled” – which is why the appellants were recorded

 6   by Re for months before their arrest. At one point, Corsey provided Re with a certificate signed

 7   by John Juncal that listed CUSIP numbers for the T-notes; when Re shared the certificate with

 8   his colleagues, they responded by bursting into laughter. Even the terms of the proposed deal

 9   itself were laughable: the lender of three billion dollars would, according to the appellants,

10   receive fourteen billion dollars in profit over five years. This scheme amounted to a series of

11   absurd lies piled on top of even more absurd lies. Appellants’ conduct was not dangerous

12   because they had absolutely no hope of success.


13          A single factor — loss, specifically intended loss — drove the Guidelines calculation,

14   and a single section 3553(a) factor — deterrence — provided the basis for accepting the

15   Guidelines recommended sentence. A district court may not presume that a sentence within the

16   Guidelines range is reasonable. Cavera, 550 F.3d at 189. Although the District Court used the

17   intended loss amount correctly for purposes of calculating the Sentencing Guidelines range, the

18   Court erred by failing to dramatically discount that calculation when weighing the section

19   3553(a) factors against the totality of the circumstances of this case. This conspiracy to defraud

20   involved no actual loss, no probable loss, and no victim. The scheme was treated as

21   sophisticated, but could be more accurately described as a comedic plot outline for a “Three

22   Stooges” episode. Because the plan was farcical, the use of intended loss as a proxy for

23   seriousness of the crime was wholly arbitrary: the seriousness of this conduct did not turn on the



                                                       3
 1   amount of intended loss any more than would the seriousness of a scheme to sell the Brooklyn

 2   Bridge turn on whether the sale price was set at three thousand dollars, three million dollars, or

 3   three billion dollars. By relying unquestioningly on the amount of the intended loss, the District

 4   Court treated this pathetic crime as a multi-billion dollar fraud – that is, one of the most serious

 5   frauds in the history of the federal courts. See United States v. Parris, 573 F. Supp. 2d 744, 753

 6   (E.D.N.Y. 2008) (collecting sentences for major securities fraud convictions).


 7          The error of accepting intended loss as a proxy for the seriousness of this crime was

 8   “compounded by the fact that the district court was working with a Guideline that is

 9   fundamentally different from most and that, unless applied with great care, can lead to

10   unreasonable sentences that are inconsistent with what § 3553 requires.” Dorvee, 616 F.3d at

11   184. The loss guideline, like the child pornography guideline at issue in Dorvee, was not

12   developed by the Sentencing Commission using an empirical approach based on data about past

13   sentencing practices. As such, district judges can and should exercise their discretion when

14   deciding whether or not to follow the sentencing advice that guideline provides. See Kimbrough

15   v. United States, 552 U.S. 85, 109-10 (2007); see also United States v. Diaz, No. 11-Cr.-00821-

16   2(JG), 2013 WL 322243 at *3-7 (E.D.N.Y. Jan. 28, 2013) (expressing disagreement with

17   Guidelines ranges for drug trafficking offenses because they are not based on empirical data and

18   national experience).


19          The fraud guideline was initially set forth in Guideline section 2F1.1. The Sentencing

20   Commission set the original 1987 Guidelines for economic offenses higher than historical

21   sentences in order to further the deterrence and just punishment goals of sentencing. In 1989, in

22   response to the savings and loan crisis, Congress passed legislation increasing the maximum

23   penalties for financial fraud offenses and directing the Sentencing Commission to include


                                                       4
 1   specific offense characteristic enhancements in the fraud guideline. See Robert S. Bennett, et al.,

 2   Taking it to the Banks: The Use of the Criminal Process to Regulate Financial Institutions, 109

 3   BANKING L. J. 28, 28-34 (1992). In 2001, the Sentencing Commission amended the Guidelines

 4   to combine the fraud, theft and embezzlement, and property destruction guidelines into a single

 5   guideline, section 2B1.1. That change was accompanied by the publication of a new loss table

 6   that had the effect of increasing offense level calculations, especially for high-dollar-value

 7   crimes. See U.S. SENTENCING COMM’N, REPORT TO THE CONGRESS: INCREASED PENALTIES

 8   UNDER THE SARBANES-OXLEY ACT OF 2002 at 7 (2003). Most recently, the fraud guideline was

 9   amended in 2003 in response to Congressional directives in the Sarbanes-Oxley Act. Id. Those

10   amendments included further changes to the loss table that added offense level points in the

11   highest loss cases. U.S.S.G. app. C amend. 647 (Nov. 1, 2003). The three sets of amendments

12   to the loss table of the fraud guideline alone have effectively multiplied several times the

13   recommended sentence applicable in 1987 for large-loss frauds, which itself was set higher than

14   historic sentences. Each of the three increases in the recommended Guideline ranges for fraud

15   crimes was directed by Congress, without the benefit of empirical study of actual fraud sentences

16   by the Sentencing Commission.


17          The history of bracket inflation directed by Congress renders the loss guideline

18   fundamentally flawed, especially as loss amounts climb. The higher the loss amount, the more

19   distorted is the guideline’s advice to sentencing judges. As a well-known sentencing

20   commentator has put it, “For the small class of defendants . . . convicted of fraud offenses

21   associated with very large guidelines loss calculations, the guidelines now are divorced both

22   from the objectives of Section 3553(a) and, frankly, from common sense. Accordingly, the

23   guidelines calculations in such cases are of diminished value to sentencing judges.” Frank O.



                                                       5
 1   Bowman, III, Sentencing High-Loss Corporate Insider Frauds After Booker, 20 FED. SENT’G

 2   REP. 167, 168 (2008).


 3          When the Guidelines range zooms off the sentencing table, sentencing judges are

 4   discouraged from undertaking close examination of the circumstances of the offense and the

 5   background and characteristics of the offender. That certainly happened here. But the low

 6   marginal utility of the guideline in this very high intended loss case should have prompted

 7   greater, not lesser, reliance on the section 3553(a) factors other than the Guidelines. As one

 8   District Court applying the loss guideline put it, “Where the Sentencing Guidelines provide

 9   reasonable guidance, they are of considerable help to any judge in fashioning a sentence that is

10   fair, just, and reasonable. But where, as here, the calculations under the guidelines have so run

11   amok that they are patently absurd on their face, a Court is forced to place greater reliance on the

12   more general considerations set forth in section 3553(a), as carefully applied to the particular

13   circumstances of the case and of the human being who will bear the consequences.” United

14   States v. Adelson, 441 F. Supp. 2d 506, 515 (S.D.N.Y. 2006), aff’d mem., 301 F. App’x 93 (2d

15   Cir. 2008).


16          In this case, it is impossible to describe the sentences imposed on appellants as

17   substantively reasonable. In my view, none of the section 3553(a) factors, singly or in

18   combination, can justify these shockingly high punishments, which are far greater than necessary

19   to punish or deter appellants’ conduct. The District Court provided “no reason why the

20   maximum sentence of incarceration was required to deter [the appellants] and offenders with

21   similar history and characteristics.” Dorvee, 616 F.3d at 184. The bare assertion of the need to

22   deter, unconnected to the background and characteristics of a defendant or the nature and

23   circumstances of a crime, provides only superficial support for a sentence of imprisonment.


                                                      6
 1   Here, the factor of deterrence simply cannot “bear the weight assigned it under the totality of

 2   circumstances in the case.” Cavera, 550 F.3d at 191. None of the appellants had ever served a

 3   significant term of imprisonment and two of the three had spent no time in prison whatsoever.

 4   This raised the question whether a statutory maximum sentence is necessary to deter future

 5   wrongdoing. See United States v. Mishoe, 241 F.3d 214, 220 (2d Cir. 2001) (counseling district

 6   courts to consider previous terms of incarcerations and calibrating new sentences to reflect prior

 7   time behind bars). That is especially true here because appellants are older than most defendants

 8   and, accordingly, can be expected to have a lower risk of recidivism than most. See U.S.

 9   Sentencing Commission, MEASURING RECIDIVISM: THE CRIMINAL HISTORY COMPUTATION OF

10   THE FEDERAL SENTENCING GUIDELINES        16 (2004). Indeed, one of the appellants will surely die

11   in prison, if required to serve a sentence anywhere close to twenty years; although an effective

12   life sentence, by definition, provides complete deterrence, imposing such a sentence for the

13   conduct underlying this conviction would be senseless.


14          The absence of any actual loss whatsoever and especially the absence of a victim

15   significantly undercut any argument that this crime was particularly serious. Outside the context

16   of Sentencing Guidelines calculations, intended loss is always less serious than actual loss, so its

17   value as a proxy for seriousness of a crime must be carefully examined. And not all actual loss is

18   equally serious. A fraud that results in the loss of even a few thousand dollars by an elderly or

19   sick person who, as a result of the loss, becomes unable to afford the necessities of life or

20   medical care is much more serious than a fraud that results in ten or a hundred times that loss by

21   a large corporation able to absorb the financial consequences without a need to close plants, fire

22   employees, or even declare the loss as material in public financial reports. Simply put, contrary

23   to the assumption underlying the loss guideline, not all dollars of loss are fungible.



                                                       7
 1          Moreover, the convictions in this case were for conspiracy, which proscribes an

 2   agreement to commit fraud and punishes that agreement the same whether or not a fraud was

 3   actually committed. “[W]e punish unconsummated efforts to cause harm as ‘attempts’ or

 4   ‘conspiracies’ (albeit usually less severely than completed crimes) so long as the would-be-

 5   perpetrator has come close enough to success that we can be confident his malignant designs

 6   were real and not mere fantasy, and thus that his conduct was morally blameworthy.” Frank O.

 7   Bowman, III, Coping with ‘Loss’: A Re-examination of Sentencing Federal Economic Crimes

 8   Under the Guidelines, 51 VAND. L. REV. 461, 559 (1998). The circumstances of these

 9   convictions put them very close to the boundary of mere fantasy (or perhaps the boundary of

10   mental competence) and the sentences should have reflected that fact. As with most attempt

11   crimes and unconsummated conspiracies, the actual loss here was zero. The wrongfulness of the

12   appellants’ conduct does not turn in any meaningful sense on the amount that the conspirators

13   sought to obtain; all other things equal, an effort to secure $3 billion for construction of an

14   imaginary pipeline is not 100 times as serious as an effort to secure $30 million for construction

15   of an imaginary factory. Accordingly, factors other than intended loss become critical in

16   distinguishing the seriousness of unconsummated criminal conduct.


17          District judges are not permitted to treat the Sentencing Guidelines as reasonable.

18   Cavera, 550 F.3d at 189. The corollary of that proposition is that district judges have an

19   obligation to consider whether a sentence other than a Guidelines sentence would be sufficient,

20   but not greater than necessary, to serve the purposes of sentencing. 18 U.S.C. § 3553(a).

21   Accordingly, district judges have an obligation to consider whether to depart from the Guidelines

22   sentencing range or to impose a non-Guidelines sentence in every case. That duty will

23   frequently require judges applying the loss guideline to evaluate whether the calculated



                                                       8
 1   Guidelines range substantially overstates the seriousness of a crime. See U.S.S.G. § 2B1.1

 2   application note 19(C) (“There may be cases in which the offense level determined under this

 3   guideline substantially overstates the seriousness of the offense. In such cases, a downward

 4   departure may be warranted.”). That duty went unfulfilled in this case, and the result was the

 5   imposition of shockingly high sentences on the appellants.


 6          The Court of Appeals missed an opportunity in this case to provide much needed

 7   guidance to district judges who must apply the misguided loss guideline. Thankfully, the District

 8   Court will have the opportunity at resentencing to undertake the difficult task of weighing all of

 9   the section 3553(a) factors under the circumstances of these cases to reach sentences that are

10   sufficient, but not greater than necessary, to serve the purposes of sentencing.


11


12




                                                      9